DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low shrinkage” in claim 1 is a relative term which renders the claim indefinite. The term “low shrinkage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, e.g., the maximum amount of shrinkage that may occur in the polyester film
The term “low oligomer” in claim 1 is a relative term which renders the claim indefinite. The term “low oligomer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, e.g., the maximum amount of oligomers in the polyester film.
The term “thick” in claim 1 is a relative term which renders the claim indefinite. The term “thick” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, e.g., the thickness of the polyester film.
Claims 2-8 are rejected for failing to cure the deficiencies of claim 1. 
Examiner note: Claims 3-5 also use the relative term “thick” and are rejected accordingly.
The term “low shrinkage” in claim 9 is a relative term which renders the claim indefinite. The term “low shrinkage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, e.g., the maximum amount of shrinkage that may occur in the polyester film
The term “low oligomer” in claim 9 is a relative term which renders the claim indefinite. The term “low oligomer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, e.g., the maximum amount of oligomers in the polyester film.
Claims 10-15 are rejected for failing to cure the deficiencies of claim 9. 
Examiner note: Claims 10-15 also use the relative terms “low shrinkage” and “low oligomer” and are rejected accordingly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hale (US 2006/0270806 A1).
	Regarding claims 1-4 and 8, Hale suggests a method of manufacturing a polyester film (i.e., a manufacturing method of a low shrinkage low oligomer polyester film, comprising: forming at least one polyester composition into an unstretched polyester thick film) (para 527).
Hale teaches the polyester includes a primary antioxidative agent (e.g., Irganox); a secondary antioxidative agent (e.g., Irgafos); a nucleating agent; a flow aid (e.g., fatty acid); and a slip agent  (para 390, 490-491, 494-495, 520). It would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of each of the constituents in the composition of Hale to optimize the physical properties of the multilayer polyester film of Hale. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05 II A).
Hale teaches the inherent (i.e., intrinsic) viscosity of the polyester is from 0.1 to 1.2 dL/g (para 338; claim 7). This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Hale, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
	Hale further teaches that the films are biaxially stretched;  heat set and allowed to shrink slightly (i.e., preshrinking in either direction) by adjusting the stretch ratio and the stretching temperature the retardation values of the film may be easily controlled (para 530, 535, 537), so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the stretching ratio and temperature at which the film is stretched to optimize the retardation values of the film.
	Regarding claims 5 and 6, Hale suggests the polyester may be crystalized at crystallization half-time of greater than 100 minutes at 170 °C. These ranges lie within or overlap that of the instant claims.  
Regarding claim 7, Hails additionally teaches the use of a slip agent in the amount of in an amount from 0.1 to a total of about 50% relative to the total weight of the composition (para 490-491); and gives examples of light diffusing agents that one of ordinary skill in the art at the time of invention would have known would also act as slip agents (e.g., PTFE, silicone, or oxide particles) having a size of about 1 to 5 μm (para 424). These ranges substantially overlap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Hale, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).

Regarding claims 9-15, Hale teaches a multilayer polyester film (i.e., a low shrinkage low oligomer polyester film, comprising a substrate layer; and at least one surface layer formed on at least one surface of the substrate layer; wherein the substrate layer and the at least one surface layer are each formed of a polyester composition) (para 527); wherein the polyester includes a primary antioxidative agent (e.g., Irganox); a secondary antioxidative agent (e.g., Irgafos); a nucleating agent; a flow aid (e.g., fatty acid); and a slip agent  (para 390, 490-491, 494-495, 520).
	It would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of each of the constituents in the composition of Hale to optimize the physical properties of the multilayer polyester film of Hale. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05 II A).
Hale teaches the inherent (i.e., intrinsic) viscosity of the polyester is from 0.1 to 1.2 dL/g (para 338; claim 7); and the thickness of the films (i.e., layers) after processing may be 1 to 10 mils (i.e., ~25 μm to ~250 μm and 10% to 100% of one another in terms of thickness) (para 530-536). These ranges substantially overlap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Hale, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Hails additionally teaches the use of a slip agent in the amount of in an amount from 0.1 to a total of about 50% relative to the total weight of the composition (para 490-491); and gives examples of light diffusing agents that one of ordinary skill in the art at the time of invention would have known would also act as slip agents (e.g., PTFE, silicone, or oxide particles) having a size of about 1 to 5 μm (para 424). These ranges substantially overlap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Hale, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Hale suggests or otherwise renders obvious the low shrinkage low oligomer polyester film of the instant claims. Therefore, it is deemed to possess a thermal shrinkage rate less than 1% in each of the machine direction (MD) and the transverse direction (TD) at a temperature of 210°C. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Klein (US 5,795,528 A) discusses and lists common slip agents used in biaxially stretched polyester films.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783